UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6416


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER JERMAINE TAYLOR, a/k/a Phoenix, a/k/a C-Murda.

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:15-cr-00009-1)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Jermaine Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Jermaine Taylor appeals the district court’s order denying Taylor’s 18

U.S.C. § 3583(e)(2) motion to modify the terms of his supervised release. After reviewing

the record, we conclude that the district court did not abuse its discretion in denying

Taylor’s motion. See United States v. Trimble, 969 F.3d 853, 856 (8th Cir. 2020) (stating

standard of review). Accordingly, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2